Citation Nr: 1812995	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-63 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from February 1963 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, remand is required to ensure there is a complete record on which to decide the Veteran's claim.  

Specifically, the Board finds that a medical examination is warranted.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.  § 5103A(d) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

The Veteran contends his major depressive disorder is related to active duty.  While service treatment records show no treatment or diagnosis for depression, the Veteran indicated in June 1983 and in February 1989 that he was experiencing excessive worry and depression and had frequent trouble sleeping.  

The service treatment records raise the question of whether the Veteran's major depressive disorder was incurred in or related to his period of active service.  However, the Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed major depressive disorder, and the medical evidence is insufficient to decide the claim.  For the foregoing reasons, the Board believes that a medical examination with opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale, would be helpful in resolving the service-connection claim. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate examiner to obtain a medical opinion concerning the etiology of any present psychiatric disorder, to include depression.  A complete history from the Veteran should be obtained and recorded.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

(a) For any diagnosed psychiatric disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disorder is etiologically related to any incident of the Veteran's active service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  After completing all indicated development, the AOJ should readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


